                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 24, 2020
                                  IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

JESSICA DE VALENTINO,      §
     Plaintiff,            §
                           §
v.                         §                                  CIVIL ACTION NO. H-18-0393
                           §
HOUSTON INDEPENDENT SCHOOL §
DISTRICT,                  §
     Defendant.            §

                                                MEMORANDUM AND ORDER

            By Memorandum and Order [Doc. # 52] and Final Judgment [Doc. # 53]

entered January 6, 2020, the Court granted summary judgment in favor of Defendant

Houston Independent School District (“HISD”). On January 14, 2020, HISD filed its

Bill of Costs [Doc. # 54], seeking to recover $1,316.00 for the original and one copy

of Plaintiff’s deposition transcript. Plaintiff filed Objections [Doc. # 57]. Having

reviewed the record and applicable legal authorities, the Court overrules the

Objections and awards HISD $1,316.00 in taxable costs.

            Rule 54(d) of the Federal Rules of Civil Procedure states that “costs -- other

than attorneys’ fees -- should be allowed to the prevailing party” unless the court

directs otherwise. FED. R. CIV. P. 54(d). By statute, federal courts may award only

those costs itemized in 28 U.S.C. § 1920, absent explicit statutory or contractual

authorization to the contrary. See Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S.

P:\ORDERS\11-2018\0393Costs.wpd   200124.1441
437, 444-45 (1987); Gagnon v. United Technisource, Inc., 607 F.3d 1036, 1045 (5th

Cir. 2010); Mota v. Univ. of Texas Houston Health Sci. Ctr., 261 F.3d 512, 529 (5th

Cir. 2001). The Court is to give “careful scrutiny” to the items proposed by the

prevailing party. See Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 335

(5th Cir. 1995); Serling v. Am. Airlines, Inc., 237 F. App’x 972, 976 (5th Cir. Aug. 3,

2007). The Court has authority to consider the necessity and reasonableness of the

costs requested. See, e.g., Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118

F.3d 245, 257-58 (5th Cir. 1997); Ernst v. Sunbelt Rentals, Inc., 122 F. App’x 722,

723 (5th Cir. 2004); Javeler Marine Servs. LLC v. Cross, 175 F. Supp. 3d 756, 760

(S.D. Tex. 2016).

            HISD seeks to recover the $1,316.00 cost of the original and one copy of the

transcript of Plaintiff’s deposition. Plaintiff objects that the requested amount is

excessive, not justified, and inadequately itemized.1 “Fees for printed or electronically

recorded transcripts necessarily obtained for use in the case” are recoverable as



1
            Plaintiff argues also that the Court should “consider that most Plaintiffs are persons
            of very limited incomes.” Objections, p. 1. Inability to pay may be considered in
            some instances, such as where the plaintiff is “of such modest means that it would be
            an injustice or inequitable” to award costs. See Javeler, 175 F. Supp. 3d at 760 (citing
            Weeks v. Samsung Heavy Indus. Co., Ltd., 126 F.3d 926, 945 (7th Cir. 1997); Cherry
            v. Champion Int’l Corp., 186 F.3d 442, 447 (4th Cir. 1999); Weaver v. Toombs, 948
            F.2d 1004, 1008 (6th Cir. 1991)). Plaintiff has presented no evidence that she is of
            such modest means. Indeed, she did not seek in forma pauperis status in this case and
            paid the filing fee in full.

P:\ORDERS\11-2018\0393Costs.wpd   200124.1441      2
taxable costs. 28 U.S.C. § 1920(2); United States ex rel King v. Solvay Pharm., Inc.,

871 F.3d 318, 335 (5th Cir. 2017); Mota, 261 F.3d at 530. The “costs of making

copies of any materials where the copies are necessarily obtained for use in the case”

are also recoverable. See 28 U.S.C. § 1920(4). “If, at the time it was taken, a

deposition could reasonably be expected to be used for trial preparation, rather than

merely for discovery, it may be included in the costs of the prevailing party.”

Fogleman v. ARAMCO (Arabian Am. Oil Co.), 920 F.2d 278, 285 (5th Cir. 1991). A

deposition transcript may be “necessarily obtained for use in the case” even if its is

not introduced at trial. See id.; Delgado v. Alamo Cmty. Coll. Dist., 2019 WL

1772317, *2 (W.D. Tex. Apr. 23, 2019).

            In this case, the Court finds that HISD obtained the original and one copy of the

transcript of Plaintiff’s deposition for use in the case. It was attached to and cited in

HISD’s Motion for Summary Judgment. The cost of the original and one copy of the

deposition transcript was justified and not excessive. Plaintiff’s objection that the

request for costs is “inadequately itemized” because HISD failed to present evidence

regarding the number of pages of the transcript is overruled. As noted, the complete

transcript is attached as Exhibit 2 to Defendant’s Motion for Summary Judgment

[Doc. # 27]. The transcript of Plaintiff’s deposition testimony is 135 pages, exclusive

of exhibits. The full transcript on the Court’s Electronic Case Filing (“ECF”) system,


P:\ORDERS\11-2018\0393Costs.wpd   200124.1441   3
in which four deposition pages are printed on one ECF page, is 176 pages including

the deposition exhibits. The requested transcripts cost of $1,316.00 is reasonable and

justified for use in the case. As a result, the cost is recoverable as a taxable cost under

§ 1920, and it is hereby

            ORDERED that Plaintiff’s Objections to Bill of Costs [Doc. # 57] are

OVERRULED. It is further

            ORDERED that taxable costs pursuant to Rule 54(d) and 28 U.S.C. § 1920 are

assessed against Plaintiff in the amount of $1,316.00.

            SIGNED at Houston, Texas, this 24th day of January, 2020.




                                                         NAN Y F. ATLAS
                                                SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\0393Costs.wpd   200124.1441    4
